Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s arguments, filed June 9, 2021, with respect to the Drawing objection and 35 U.S.C. §112(b) rejection of claims 1-20  have been fully considered and are persuasive.  The drawing objection and 35 U.S.C. §112(b) rejection of claims 1-20 have been withdrawn. 

Reasons for Allowance
Claims 1-10 and 12-20 are allowed.

Regarding claim 1;  allowability resides at least in part with the prior art not showing or fairly teaching a cable tap comprising substantially perpendicular intersecting first and second ports, where the first port is configured to receive a connector which connects the cable tap to a distribution line and the second port receives a pin setting device including a biased plunger that presses against the connector within the first port in conjunction with ALL the remaining limitations within claim 1.

Regarding claim 6;  allowability resides at least in part with the prior art not showing or fairly teaching a method that involves inserting and tightening a connector into a first port of a tap, then inserting a pin setting device into a second port of the tap and tightening the pin setting device into the first port causing a plunger to retract within a sleeve of the pin setting device  in conjunction with ALL the remaining limitations within claim 6.

Regarding claim 12;  allowability resides at least in part with the prior art not showing or fairly teaching a pin setting device within a second port of a cable tap, including a biased plunger that retains a pin of a connector when the connector is installed in a first port of the cable tap in conjunction with ALL the remaining limitations within claim 12.




Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833